DETAILED ACTION
	Claims 31-62 are currently pending in the instant application and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 27-30 of U.S. Patent No. 10,040,804.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims claim compounds which overlap with the instantly claimed compounds.  Additionally, conflicting claim 27 claims species which anticipate the instantly claimed species, for example, instantly claimed 
    PNG
    media_image1.png
    120
    320
    media_image1.png
    Greyscale
 is found on column 193, 4th row of the ‘804 patent, conflicting claim 27.  Additionally, conflicting claims 29-30 are methods of using the conflicting compounds for treating cancer associated with a protein selected from a cytokine, aiolos, ikaros, helios, CK1a, GSPT1, and combinations thereof.  Additionally, see compounds 9, column 112, and compounds 30-57, compound 65 of the conflicting specification.  
Claims 31, 32, 36, 44-48, 50-53, 56-58, 60, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6, 7, 9-11, 13-18, 20-24 of U.S. Patent No. 10,336,771.  Although the claims at issue are not identical, they are not the conflicting claims claim species (IId), (IIe), and (IIf) which encompass specific species of the instant claims.  Additionally, preference is seen towards the instantly claimed species in conflicting claims 7, 11, 14-18, 20-24.  Additionally, please see compounds 9, column 112, and compounds 30-57 and compound 65 of the conflicting specification.  
Claims 31-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 16-18, 20-23, and 27 of U.S. Patent No. 10,889,593.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims claim species (IIa), (IIb), and (IIc) which encompass specific species of the instant claims.  Additionally, preference is seen towards the instantly claimed species in conflicting claims 2, 3, 7-12, 18, and 20-23.  Additionally, please see compounds 9, column 112, and compounds 30-57 and compound 65 of the conflicting specification.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________						29 September 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600